•Separate Concurring Opinion by
Judge McCandless.
The above opinion was prepared by me as representing the views of the majority of the court. I concur in both the reasoning and the conclusion except as herein stated.
In the opinion it is assumed that the second charge, viz.: unlawful payments to Cook and Vitteto, was sufficient in law, but the conclusion was reached that the evidence for appellees was insufficient to make out a prim.a facie case. I have great doubt of this. A county superintendent who has served for five years in one of the principal counties of the state, and who has taken a leading part in educational movements, is presumed to be familiar with the laws relating to the administration of school affairs of the county and to be capable of advising the members of the board of education and should exeiv cise his powers as chief executive of the board in refusing to pay illegal fees voted by the members to themselves.
*274"When such an official pays to the members of the board more than double the statutory limit of their fees he is failing in the discharge of his duty. True, no wrongdoing is shown, but such conduct must arise through ignorance of duty or timidity in the discharge of his duty, either of which, to my mind, constitutes some evidence of incompetency and authorized the board to determine that question on its merits, but for reasons to be shown I hardly think the board based its finding on this delinquency.
The really serious questions were the matters involved in the stamp transaction and the Kimmerling matter. The former involved an appropriation of public funds amounting to over $1,500.00, by one under the control of appellant, though it did not affect his moral character.
If the statements of Kimmerling are true they brand appellant with the commission of a public offense involving moral turpitude. The board heard the evidence at length as to both of these matters and evidently considered them, though as we have seen above, as laid, neither charge was legally sufficient to be considered.
If all the charges had been legally sufficient evidence conducing to sustain any one of them would have authorized the board’s finding and the court could not interfere.
On the other hand, where, as in this case, a number of charges are preferred, some of which are sufficient and others of which are not, and it is doubtful upon which the board based its findings, especially when from the record it appears probable that the finding was based upon the insufficient charges, I do not think the finding can be upheld. This question is entirely different from that of a demurrer to a pleading of several paragraphs, some of which may be good and others bad. Here each specification is a distinct charge,'and jurisdiction to hear and determine one which is legally sufficient does not authorize the consideration of others that are not.
If it is to be held that an official may be charged with different delinquencies, some of which are sufficient and the others insufficient, and evidence introduced as to all, the principal part being as to the insufficient charges, a dragnet might be spread that would nullify the necessity of notice, and in no case could the charge upon which the board, based its finding be determined. ,On the other hand the adoption of these views would not handicap such tri*275bunals, as a separate finding conld be made upon each charge and thus be rendered definite and certain, and the rights of the accused fully protected.
Otherwise I concur in the majority opinion.